This is an appeal from an order of the board of appeals of Cook county filed in this court pursuant to section 35e added in 1932 to the general Revenue act of 1898. (Laws of 1931-32, p. 81.) Turnverein "Eiche" is a corporation not for profit existing in the city of Chicago, which claims that its property is exempt from taxation.
This case is controlled by the decisions in North ChicagoHebrew Congregation v. Board of Appeals, (ante, p. 549,) andEli Bates House v. Board of Appeals, (post, p. 596.) In accordance with those decisions this proceeding is dismissed.
Proceeding dismissed.